41 A.3d 1053 (2012)
304 Conn. 924
H.P.T.
v.
COMMISSIONER OF CORRECTION.
Not in source.
Supreme Court of Connecticut.
Decided April 25, 2012.
Michael Proto, assistant state's attorney, in support of the petition.
Adele V. Patterson, senior assistant public Defender, in opposition.
The respondent's amended petition for certification for appeal from the Appellate Court, 127 Conn.App. 480, 14 A.3d 1047 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the remedy fashioned by the habeas court for ineffective assistance of counsel during plea negotiations?"